DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   For example, a more descriptive title could be, “Display Panel And Display Device With Compensation Sub-Pixels”.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
The objections to claims 1, 2 and 19 are shown in bold, underlined and/or strikethrough text;
	Claims 3-18 inherit the objections to independent claim 1; and
	For the purposed of examination, the examiner interprets claims 1, 2, 19 as shown hereinafter.
Appropriate correction is required.

	Regarding claim 1:
1.  (as interpreted) A display panel, having a display area comprising a first semi-transmissive area, a second semi-transmissive area, a first display area, and a second display area, wherein the first semi-transmissive area, the first display area, and the second semi-
a substrate;
a pixel circuit layer and a light-emitting element layer located on the substrate;
a plurality of sub-pixels comprising light-emitting sub-pixels and compensation sub-pixels, the light-emitting sub-pixels being configured to emit light and configured to display images, and the compensation sub-pixels being not capable of emitting light and not configured to display images; and
data lines each extending in a second direction, the data lines comprising first data lines and second data lines,
wherein the compensation sub-pixels are only located in the first display area; a density of the plurality of sub-pixels in the first semi-transmissive area and a density of the plurality of sub-pixels in the second semi-transmissive area are smaller than a density of the plurality of sub-pixels in the second display area; and the first display area, the first semi-transmissive area, and the second semi-transmissive area have a same density of light-emitting sub-pixels,
wherein a plurality of first pixel columns is provided in the first display area, and a plurality of second pixel columns is provided in the second display area; each of the first data lines passes through a respective first pixel column of the plurality of first pixel columns, and each of the second data lines passes through a respective second pixel column of the plurality of second pixel columns; each of the plurality of first pixel columns comprises nl sub-pixels arranged in the second direction, and each of the plurality of second pixel columns 

Regarding claim 2:
2. (as interpreted)   The display panel according to claim 1,
wherein each of the first semi-transmissive area and the second semi-transmissive area is provided with third pixel columns and fourth pixel columns alternately arranged in the first direction, and light-emitting sub-pixels in each of the third pixel columns and in each of the fourth pixel columns are arranged in the first direction in a misalignment manner,
wherein an arrangement of the light-emitting sub-pixels in the first display area is identical to an arrangement of the light-emitting sub-pixels in the first semi-transmissive area and in the second semi-transmissive area, and each  of the first pixel columns in the first display area comprises a same number of compensation sub-pixels.

Regarding claim 19:
19.  (as interpreted) A display device, comprising:
a display panel having a display area comprising a first semi-transmissive area, a second semi-transmissive area, a first display area, and a second display area, wherein the first semi-transmissive area, the first display area, and the second semi-transmissive area are sequentially arranged in a first direction, and the second display area is located at a side of at least one of the first semi-transmissive area or the second semi-transmissive area facing away from the first display area, wherein the display panel comprises: 
a substrate;

a plurality of sub-pixels comprising light-emitting sub-pixels and compensation sub-pixels, the light-emitting sub-pixels being configured to emit light and configured to display images, and the compensation sub-pixels being not capable of emitting light and not configured to display images; and
data lines each extending in a second direction, the data lines comprising first data lines and second data lines,
wherein the compensation sub-pixels are only located in the first display area; a density of the plurality of sub-pixels in the first semi-transmissive area and a density of the plurality of sub-pixels in the second semi-transmissive area are smaller than a density of the plurality of sub-pixels in the second display area; and the first display area, the first semi-transmissive area, and the second semi-transmissive area have a same density of light-emitting sub-pixels,
wherein a plurality of first pixel columns is provided in the first display area, and a plurality of second pixel columns is provided in the second display area; each of the first data lines passes through a respective first pixel column of the plurality of first pixel columns, and each of the second data lines passes through a respective second pixel column of the plurality of second pixel columns; each of the plurality of first pixel columns comprises nl sub-pixels 15 arranged in the second direction, and each of the plurality of second pixel columns comprises n2 sub-pixels arranged in the second direction, where nl=K*n2 and 0.99≤K≤1.01; and the second direction intersects the first direction.

Allowable Subject Matter
Claims 1-19(as suggested/interpreted) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in each of independent claims 1 and 19: a plurality of sub-pixels comprising…compensation sub-pixels being not capable of emitting light and not configured to display images; and a density of the plurality of sub-pixels in the first semi-transmissive area and a density in the plurality of sub-pixels in the second semi-transmissive area are smaller than a density of the plurality of sub-pixels in the second display area; and the first display area, the first semi-transmissive area, and the second semi-transmissive area have a same density of light-emitting sub-pixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited for disclosing displays with pixel areas having differing density.

This application is in condition for allowance except for the following formal matters: 
Objections have been made to the title and to claims 1, 2 and 19 for minor informalities.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892